

115 HRES 1174 IH: Recognizing the 70th anniversary of the Universal Declaration of Human Rights and the celebration of “Human Rights Day”.
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1174IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Mr. Lowenthal (for himself, Ms. McCollum, Ms. Speier, Mr. Grijalva, Ms. Lee, Mr. Pallone, Ms. Bonamici, Ms. Norton, Mr. Foster, Mr. Connolly, Mr. McGovern, Mr. Moulton, Ms. Moore, Mr. Hastings, Ms. Eshoo, Mr. Correa, Mr. Costa, Mr. Swalwell of California, Mr. Payne, Mr. Gutiérrez, Mr. Rush, Mr. Johnson of Georgia, Ms. Jayapal, Mr. Ellison, Ms. Kaptur, Ms. Schakowsky, Mr. Espaillat, Mr. Cicilline, Mr. Raskin, Mr. Huffman, Mr. Veasey, Ms. Clarke of New York, Ms. Lofgren, Mr. Brown of Maryland, Mr. Khanna, Mr. Pocan, Mr. McNerney, Ms. Matsui, Mr. Peters, Mrs. Napolitano, Mrs. Watson Coleman, Ms. Clark of Massachusetts, and Mr. Hultgren) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 70th anniversary of the Universal Declaration of Human Rights and the celebration
			 of Human Rights Day.
	
 Whereas the Universal Declaration of Human Rights, adopted by the United Nations 70 years ago on December 10, 1948, represents the first comprehensive agreement among nations as to the specific rights and freedoms of all human beings;
 Whereas the Universal Declaration of Human Rights upholds the basic principles of liberty and freedom enshrined within the United States Constitution and Bill of Rights;
 Whereas human rights awareness is essential to the realization of fundamental freedoms and contributes to promoting equality, preventing conflict and human rights violations, and enhancing participation in democratic processes;
 Whereas the United Nations Human Rights Council and the Office of the High Commissioner for Human Rights were established to uphold the Universal Declaration of Human Rights and to promote and protect human rights around the world;
 Whereas the Department of State has historically declared that a central goal of United States foreign policy is the promotion of respect for human rights, as embodied in the Universal Declaration of Human Rights; and
 Whereas December 10 of each year is celebrated around the world as Human Rights Day: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 70th anniversary of the Universal Declaration of Human Rights and the celebration of Human Rights Day;
 (2)supports the ideals of human rights and reaffirms the Universal Declaration of Human Rights; (3)encourages all nations to continue working towards freedom, peace, and security, which can be achieved only through democracy, respect for human rights, and the rule of law;
 (4)encourages the people of the United States to observe Human Rights Day and continue their commitment to upholding freedom, democracy, and human rights across the globe; and
 (5)calls on all branches of the Federal Government to uphold the Universal Declaration of Human Rights at home and abroad.
			